Title: To James Madison from Joel Barlow, 5 December 1811
From: Barlow, Joel
To: Madison, James


Dear Sir
Paris 5 Dec 1811
I take the liberty of recommending to your particular friendship & protection Mr. Corea, a Portuguese of great learning & Science whom I have known for many years a most amiable & honorable man. He is member of most of the learned Societies in Europe, & of that of Philadelphia.
He has now chosen the United States for his country, & I feel an interest in his finding friends & other comforts worthy of him. With great respect & attachment your obt. Sert.
J. Barlow
